Memorandum:
This court has long recognized the right of an appellant, who may not qualify as a poor person, to prosecute an appeal upon typewritten papers. (Eagle Contrs. of Utica, Inc., v. Black, 5 A D 2d 954.) The present application is complicated by the failure of appellant to make a full disclosure of the facts. It appears from the affidavit submitted by. respondent that appellant is an insured motorist against whom respondent was awarded damages upon a jury trial. At the same time a companion action in which appellant was plaintiff resulted in a verdict in favor of respondent, as defendant therein. In the present application appellant, as an unsuccessful plaintiff and defendant, asks leave to appeal as a “ poor person ”. It is apparent that if appellant, as defendant, is an insured motorist, he may not qualify as one entitled to prosecute an appeal upon typewritten records and briefs, because of the failure to show extreme hardship within the meaning of our decision in Eagle Contrs. of Utica, Inc. (supra). We grant leave to renew the motion upon a full statement of the pertinent facts in the light of this memorandum.